Title: To Thomas Jefferson from John Barnes, 22 November 1822
From: Barnes, John
To: Jefferson, Thomas


My Dear Sir—
George Town Coa
22d Nov 1822.
With Extreme Concern, I perceive in the Intelligencer of to day—the very unfortunate accident befalling you, a Bone broken of the left Arm—with this consolation—that it does not, endanger your health—your sufferings at the Instance—no doubt, very severe, depriving you for a length of time the use thereof—patience & submission—together, with the aid of the Happy good family abt you, and, under no necessity of exposing your self—are circumstances still favorable—for had it happened on a journey—on the road - or from Home—might have been attended —with serious Consequences—how precarious are our every Momentary—Movements—liable too!—On the present distressing occasion - I am of course Anxious, to learn the real state though—not in the least to incommode you, I should intreat & beg the favr of your good G. Daugher Misss Ellen—to Honor me with a few lines of information, wd: be most thankfully received—By Dear Sir—Your most, & ever ObedtJohn BarnesTo Mrs Randolph & good family, most respectfully—